 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhippany Motor Co.,Inc.andDistrictNo. 47,International Asso-ciation of Machinists,AFL-CIOand Lodge No. 560,Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO,Petitioners.Case No. 4-RC-2818.January 12,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Samoff, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer operates a garage in Whippany, New Jersey,servicing and repairing heavy tractors and trailers.The Petitionersseek a unit of the Employer's mechanical maintenance and serviceemployees.The Employer moves to dismiss the petition on jurisdic-tional grounds.The record shows that the Employer's income for its last fiscal year(October 1, 1954, to September 30, 1955) was $195,460.22.Of thistotal the Employer derived $105,001.99 from Cardinale TruckingCorporation,' $75,853.99 from Red Bird Truck Rental Company, and$14,604.24 from about 35 miscellaneous sources?During the sameperiod Whippany made purchases of about $56,000, all of which wereshipped from within the State of New Jersey.The Employer contends that the Board should not consider theeffect upon commerce of its operations during the fiscal year October1954 to September 1955. It argues that the great bulk of its serviceswithin that year were for Cardinale and that there will be no suchwork in the future because that company sold all of its tractors andtrailers about April 1, 1955, and has, since that date, leased its vehiclesand drivers from Red Bird, a truck rental concern.The Employeralsoassertsthat its future receipts from services for Red Bird willICardinale is an interstate trucking firm which derived over$1,000,000 from its inter-state operations last year and it is engaged in commercewithinthe meaning of the Act.Rollo Transit Corporation,et al.,110 NLRB 1623.2 The Petitioner contendsthat theBoard should consider jointly the operations of theEmployer,CardinaleTruckingCorporation,and Red Bird Truck Rental Company for thepurpose of making jurisdictional findings in this case.Different branches of the samefamily own and manageWhippany,Cardinale, and Red Bird.All three companies arelocated in a single group of adjacent buildings,but they occupyseparate premises.Whip-pany maintainsits own records,payroll and bank account,pays its own taxes, and estab-lishes its own labor policies.There is no interchange of employees between Whippany andeither of the othercompanies,and Whippany's owners have no financial interest or offi-cial statusin the otherconcerns.Therefore, contrary to the Petitioner,we find no basisfor considering the operations of the 3 firms as 1 In decidingwhether toassert jurisdic-tion over the Employer.SeeCentral DairyProductsCo.,Stefen's Branch,114 NLRB1189.115 NLRB No. 11. WHIPPANY MOTOR CO.,INC.53not increase appreciably because Red Bird recently purchased newtrucks onwhich themanufacturer is obliged to perform guaranteedservices and repairs.In view of such circumstances,the Employerurges the Board not to consider its operations for the 1954-55 fiscalyear which,allegedly, are no longer representative of the Employer'sbusiness,but rather to use as the measure of the Company's impactupon commerce its operations for the forthcoming year which, al-legedly, willnot warrant assertion of the Board's jurisdiction.This precise argument was recently rejected by the Boardin Aroos-took Federation of Farmers, Inc.,3wherein it held, "the Board, in ap-plying its jurisdictional standards, has heretofore uniformly reliedon the experience of an employer during the most recent calendar orfiscal year, or the 12-month period immediately preceding the hearingbefore the Board, where such experience was available.To rely in-stead, as the Employer would have us do, on employers' predictionsas to their future operations would invite speculation by them as tomatters within their peculiar knowledge.We do not believe thatsuch a policy would be administratively feasible or desirable where,as here, commerce data for a recent annular period is available."We shall, therefore, contrary to the Employer, consider its operationsduring the 1954-55 fiscal period for the purposes of this decision.There arises the question whether the Employer's service and repairoperations fall within the Board's jurisdictional criteria for nonretailenterprises or those pertaining to retail enterprises.The Employer'sincome for services performed was derived from a,total of approxi-mately 37 customers.However, about 95 percent of its income wasfrom 2 chief customers, Cardinale and Red Bird. It is clear that theEmployer in the main performs services for commercial enterprisesand does very little, if any, single job business with the public ingeneral.We find therefore that the Employer's business is nonretailin nature and is governed by the criteria generally applicable undertheJonesborocase rule 4Application here of the rules announced in theJonesborodecisiongives rise to one final question.With respect to situations involvingindirect outflow standards,such as the instant case,Jonesborodrewa distinction betweensales ofgoods or services which were "directlyutilized" in the products,services,or processes of a purchaser and allother sales.As to the former the minimum sales requirement was$100,000, for the latter it was $200,000.Since issuance of that decisionin 1954 experience has shown the general impracticability of testing,on a case by case basis,the precise type of utilization by a purchaser3 114 NLRB 538.4 Jonesbsoro Grain Drying Cooperative,110 NLRB 481 ;Treasure State Equipment Com-panvy,114 NLRB 529;J.S. Latta & Son,114 NLRB 1248. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDof the products of the employer whose business is appraised by theBoard in a particular case.We have therefore decided that the poli-cies and purposesof the Actwill as well be effectuated by abolishingthe distinction between direct and nondirect utilization of goods orservices and will henceforth assert jurisdiction on the basis of the in-direct outflow test set out in theJonesborodecision wherever thesales total$100,000 annually,without regard to the manner in whichpurchasers make use of the goods or services .5As the Employer,during the fiscal year here pertinent,sold goodsand/or services valued in excess of$100,000 to Cardinale,a transitcompany directly engaged in interstate commerce, we shall assertjurisdiction in this proceeding.2.The labor organization named below claims to represent cer-tain employees of the Employer.3.A question affectingcommerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All mechanical maintenance and service employees of the Com-pany'sWhippany, New Jersey,garage, excluding office clerical em-ployees, professional employees,stockroom employees,guards, andsupervisory employees as defined in the Act."[Text of Direction of Election omitted from publication.]MEMBER MURDOCK,concurring :Although welcoming the change in theJonesborostandard made inthis decision, I concur separately to avoid any implication whichmight arise from my signing the main opinion that I otherwise nowapprove of theJonesborostandard and believe that as modified hereinit represents good Board policy and needs no other changes in thelight of our experience under it.In my dissent in theJonesborocase, I specifically pointed out thatthe introduction into that standard of the novel and undefined con-cepts of "direct" versus "indirect utilization" in the products,servicesor processes of customers to whom goods and services are furnished,as a basis for different monetary requirements,had no real basis andwas one of the features which made the standard"complex and con-fusing."'It is therefore gratifying to find the Board now recog-nizing the"impracticability"of such a distinction and abolishing it.5 To the extent this decision is inconsistent with the rules set out inJonesboro GrainDrying Cooperative,supra,that case is hereby overruled.The unit is as stipulated by the parties.a Jonesboro Grain,Drying Cooperative,110 NLRB 481, 490-491. AMERICAN SMELTING AND REFINING COMPANY55I doubt that the reduction of the monetary requirement on goods andservices furnished to $100,000 in cases which would .haverequired$200,000 under the "indirect" utilization test will result in the assertionof jurisdiction in any significant number of cases which would other-wisehave been dismissed.Nevertheless, it is a step in the right direc-tion and, if it accomplishes no more than eliminating one of the areasof confusion and complexity under the 1954 standards, it helps to meetan important need.In my dissent in theJonesborocase I likewise took issue with thebasic changes in the monetary requirements which doubled the outflowminima of the 1950 plan aswell asintroducing new highly restrictivestandards for multistate enterprises and other restrictions calculatedto reduce the Board's jurisdiction and caseload.Further liberaliza-tion of other restrictions in theJonesboroand other standards isclearly indicated and I hope additional changes in the standards willfollow today's step in order that we may effectuate congressional intentby according the benefits of the Act in as widean area aspossible.MEMBER BEAN took no part in the consideration of the above Deci-sionand Direction of Election.American Smelting and Refining Company, Tacoma PlantandOffice Employes International Union,Local23,AFL-CIO.'Case No. 19-CA-1258. January 13,1956DECISION AND ORDEROn October 27, 1955, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate' Report, the exceptions and brief in support thereof, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations1The AFL and CIO havingmerged, we amend the identification of the Petitioner'saffiliation.115 NLRB No. 14.